PER CURIAM.
While the steamship Abangarez was lying in the Mississippi river in the port of New Orleans made fast to a dock, she was rim into by the steam tug Adler, while that tug was attempting to descend the river for the purpose of getting alongside another vessel which was docked at a point below the Abangarez. The Adler was libeled for the damage to the Abangarez caused by the collision. The claim asserted by the libel was resisted on the ground that the collision was the result of inevitable, accident. The decree was in favor of the libel-ant for the amount which the parties stipulated was the amount of damages sustained by the libelant as a result of the collision. We are of opinion that the evidence did not show that the collision was due to inevitable accident, and that the court did not err in rendering the decree appealed from. That decree is affirmed.